FILED
                             NOT FOR PUBLICATION                              JAN 26 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NAEEM AHMAD,                                      No. 10-16497

               Plaintiff - Appellant,             D.C. No. 2:09-cv-00520-GEB-
                                                  KJM
  v.

WORLD SAVINGS BANK, FSB; et al.,                  MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Naeem Ahmad appeals pro se from the district court’s judgment dismissing

his action alleging federal and state claims arising out of foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal on the basis of the applicable statute of limitations, and for an abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion its decision whether to apply equitable tolling. Huynh v. Chase

Manhattan Bank, 465 F.3d 992, 1003 (9th Cir. 2006). We affirm.

      The district court properly dismissed Ahmad’s Truth in Lending Act

(“TILA”) claim as time-barred because Ahmad did not file his action within one

year of the alleged violation. See 15 U.S.C. § 1640(e) (an action for damages must

be brought within one year of the alleged violation); King v. California, 784 F.2d

910, 914-15 (9th Cir. 1986) (holding that “the limitations period in Section 1640(e)

runs from the date of consummation of the transaction” and rejecting a “continuing

violation” theory).

      The district court did not abuse its discretion by declining to apply equitable

tolling to Ahmad’s TILA claim. See Cervantes v. Countrywide Home Loans, Inc.,

656 F.3d 1034, 1045 (9th Cir. 2011) (noting that equitable tolling applies “in

situations where, despite all due diligence, the party invoking equitable tolling is

unable to obtain vital information bearing on the existence of the claim” and

rejecting equitable tolling for Spanish-speaking plaintiffs on their TILA claim

because they had “not alleged circumstances beyond their control that prevented

them from seeking a translation of the loan documents” written in English (citation

and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying leave to amend.


                                           2                                     10-16497
See id. at 1041 (setting forth standard of review and noting that leave to amend

may be denied if amendment would be futile).

      Ahmad’s remaining contentions are unpersuasive.

      Defendants’ request for judicial notice is granted.

      AFFIRMED.




                                          3                                   10-16497